DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Status of Application/Amendment/Claims
Claims 1, 12, 14, 23, 26, 36, and 47-56 are presently pending for examination.
Claims 57-60 are withdrawn from consideration as being directed to a non-elected invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14, 23, 26, 36, and 47-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, and those claims dependent thereon recites a method for transducing a molecule of interest into a cell, wherein the method comprises contacting said cell with the molecule of interest and a transduction buffer, wherein the transduction buffer comprises: (i) a transduction compound of Formula I….(ii) one or more salt…(iii) a further osmolality-inducing component….which is added at a concentration to make a buffer
First, it is noted that the claim, at part (iii) recites “a further osmolality-inducing component..” There is lack of antecedent basis for this limitation because there is no mention of “a first osmolality-inducing component” in the claim, that would give support for “a further osmolality-inducing component.”  
Second, the phrase “which is added at a concentration to make a buffer...” is indefinite, because it is unclear when this component is added.  It is unclear if it is added to the cell, or if it was previously added, e.g. when the transduction buffer was made.”  Finally, it is unclear which “buffer” is referred to in part (iii) of this claim.  Does this buffer make reference to the overall “transduction buffer,” of to some other buffer?
Claim 48 recites the phrase “inherently targeted to...” metes and bound of this phrase are indefinite.  A person of ordinary skill in the art would not know the structure of a modifying nucleic acid that would be “inherently targeted to a specific target sequence.”
Claim 54 recites the limitation "the method of" in claim 43.  There is insufficient antecedent basis for this limitation in the claim. Claim 43 was cancelled by Applicant.
Claims 12, 14, 23, 26, 36, and 47-56 are also rejected as being dependent upon rejected base claim 1.
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 12, 14, 23, 26, 36, 42-431-2, 23, 26, 42-43, and 47-56 under 35 U.S.C. 103 is withdrawn in response to Applicant’s arguments.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 14, 23, 26, and 47-56 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10883116 B2 in view of Gruber et al. 
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the transduction buffer of the instant claims accelerates transduction, shortening the time needed for transduction and allowing larger molecules to be transduced without increasing salt load and damaging cells. 
Moreover, Applicants argued that “the instant specification discloses that the method disclosed in Okada, which was likely adopted by Gruber, is limited to immortalized cell lines and yields poor protein transduction efficiencies in primary cells. Therefore, a skilled person in the art would not have been motivated to follow the guidance taught in Gruber or Okada.”  Contrary to Applicant’s assertions, the instant claims are not limited to any particular type of cells, the claims generically recite “a cell.”  Therefore, Applicant’s argument is not germane to the instant claims, which are not limited to “primary cells.”
Contrary to Applicant’s assertions, as previously stated the claims of the instant invention include the use of transduction buffer comprising an exponential number of potential transduction compounds of Formula I to be included within the scope of the claims. However, Applicants have not provided evidence of unexpected properties associated with the full scope of the claimed invention.  Thus, Applicant’s arguments of unexpected properties are not commensurate in scope with the claimed invention.  Moreover, Applicant’s arguments cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996).
Applicant’s arguments are not persuasive because Gruber et al. teaches that increasing the osmotic pressure in a cell by increasing the tonicity of the buffer leads to an increase in transduction efficiency.
Furthermore, the issued claims recite wherein the osmolality of the transduction buffer is “at least 750 mOsmol/kg,” the recited range clearly encompasses the range of “1250 mOsmol/kg and about 5000 mOsmol/kg,” recited in the instant claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims differ only to the extent that the claims recite wherein the Osmolality is between about 1250 mOsmol/kg to about 1500 mom/kg; and wherein the claims include wherein one of the osmoprotectant is sucrose.
However, it is clear that the methods of the issued claims includes wherein the osmolality is “at least 750 mOsmol/kg.” Absent evidence to the contrary the ordinary skilled artisan would immediately recognize that “between about 1250 mOsmol/kg to about 1500 mOsmol/kg,” falls within the very broad scope of the range “at least 750 mOsmol/kg,” and therefore anticipates this range.  
Additionally, the inclusion of sucrose in transduction buffers, particularly for the uptake of nucleic acid into cells (e.g. siRNA), see Gruber et al. (2004) which discloses the successful use of hypertonic medium comprising a mixture sucrose/peg in a saline buffer for the uptake of siRNA into cells, see page 97.
Therefore, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have modified the claims to include sucrose in a mixture used for the transduction of macromolecules (e.g. nucleic acid) into cells because of the known 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699